Citation Nr: 0805717	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  99-22 365A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than May 8, 2004, 
for the award of service connection for carpal tunnel 
syndrome of the right wrist.

(The issues of entitlement to service connection for a left 
knee disability and whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a right hip disability are the subjects of a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1986 to 
March 1990 and from February 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the veteran requested a hearing before 
the Board, most recently in April 2007.  A Travel Board 
hearing was scheduled for August 9, 2007 at the RO in 
Montgomery, Alabama.  The veteran failed to attend the 
hearing.  A letter notifying the veteran of the hearing was 
mailed to his last known address.  When a veteran fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.704(d) (2007).  Under these circumstances, the 
Board finds that the veteran has been afforded his right to a 
hearing and that his request to testify before the Board has 
been withdrawn.  


FINDINGS OF FACT

1.  The veteran filed an application to reopen a previously 
denied claim of service connection for a right wrist 
disability on April 15, 1999.

2.  At no time during the pendency of the appeal of a July 
1999 denial of service connection for a right wrist 
disability was the appeal withdrawn.




CONCLUSION OF LAW

An effective date of April 15, 1999, for the award of service 
connection for carpal tunnel syndrome of the right wrist is 
warranted.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of background, the veteran originally filed a claim of 
service connection for a right wrist disability in October 
1991.  By a January 1992 rating decision, the RO denied 
service connection for a right wrist condition.  Thereafter, 
the veteran submitted a statement, dated April 12, 1999, and 
received by the RO on April 15, 1999, by which he sought to 
reopen his claim of service connection for a right wrist 
disability.  The RO denied the claim in July1999 and the 
veteran appealed.  In an October 2001 decision, the Board 
found that the January 1992 decision was final.  The Board 
also found that the veteran's application to reopen a claim 
of service connection for a right wrist disability should be 
granted as a result of the submission of new and material 
evidence.  After deciding that the claim was reopened, the 
Board remanded the claim for further development.

In the October 2001 decision, the Board also denied service 
connection for a left knee disability and an application to 
reopen a claim of service connection for a right hip 
disability.  The veteran appealed that part of the October 
2001 decision to the United States Court of Appeals for 
Veterans Claims (Court).  The veteran appointed a different 
representative for the issues that were appealed to the 
Court.  While the right wrist claim was in remand status at 
the RO, the veteran's representative and VA General Counsel 
filed a joint motion for a partial remand in December 2002.  
By a December 2002 order, the Court granted the joint motion 
and it remanded the left knee and right hip claims to the 
Board for further action and left the Board's remand of the 
right wrist claim intact.

In a subsequent July 2003 decision, by which the Board 
remanded the left knee and right hip claims to the RO, the 
Board noted that the RO should also complete the development 
requested in the October 2001 Board decision regarding the 
veteran's claim of entitlement to service connection for a 
right wrist disability.

Of note, in the December 2002 joint motion, there was 
language that stated: "As for the other claims addressed by 
the Board [in its October 2001 decision], the appellant does 
not challenge the Board's decisions as to those claims, and 
expressly abandons any appeal as to those claims."  In the 
July 2003 decision, the Board cited to this sentence in an 
introductory paragraph when it stated: "As for the other 
claims addressed by the Board, the parties stated that the 
appellant did not challenge the Board's decisions as to those 
claims, and expressly abandons any appeal as to those 
claims."

Thereafter, the veteran underwent VA examination on May 8, 
2004.  Notably, the examiner diagnosed the veteran with right 
carpal tunnel syndrome and gave the opinion that "[i]t is 
highly likely that [right] carpal tunnel syndrome is related 
to repetitive activity and injury sustained in [S]eptember 
1989."  Based on the VA examiner's medical opinion, the RO 
granted service connection for carpal tunnel syndrome of the 
right wrist.  This was done by a December 2004 rating 
decision.  In the decision, the RO established an effective 
date of May 8, 2004, for the award of service connection, 
which was the date of the VA examination.

In January 2005, the veteran appealed the effective date of 
the award of service connection.  He sought to have an 
earlier effective date of April 12, 1999--the day on which he 
dated the application to reopen.  In a statement of the case, 
dated in May 2005, the RO explained its position that the 
veteran had withdrawn his appeal of the claim of service 
connection for a right wrist disability and that the May 8, 
2004 VA examination was the date of receipt of an application 
to reopen the claim.  Thus, the RO did establish an effective 
date as the date of receipt of claim, but it found that the 
claim that was received on April 15, 1999, was no longer 
pending and a new claim process began when the veteran was 
examined, and the examination contained evidence relevant to 
the veteran's right wrist claim.  The RO reasoned that the 
veteran had withdrawn his claim in light of the language that 
was set forth in the December 2002 joint motion and July 2003 
Board decision.  The RO interpreted the phrase "expressly 
abandons any appeal as to those claims" used in the joint 
motion to mean that the veteran had withdrawn from further 
consideration by VA any claim other than the two claims 
regarding the left knee and right hip.

The veteran contends that he never withdrew, or authorized 
the withdrawal of, his appeal of the claim of service 
connection for a right wrist disability.  The veteran's 
representative argues that the claim filed in April 1999 is 
still pending because a withdrawal was never effectuated.  
The representative asserts that the right wrist claim was not 
before the Court at the time of its order and thus could not 
have been withdrawn at that time.  Alternatively, the 
representative contends that his organization retained 
representation concerning the right wrist claim and that the 
veteran's other representative did not have authority to 
withdraw the appeal.  Both the veteran and his representative 
for the present claim maintain that an effective date of 
April 12, 1999 should be assigned for the award of service 
connection.

For the reasons set forth below, the Board agrees with the 
veteran and his representative that the right wrist appeal 
was never withdrawn.  First, it does not appear that the 
veteran, or his representative before the Court, attempted to 
withdraw the appeal of the right wrist claim during the 
proceedings at the Court.  The parties of the December 2002 
joint motion made clear that they requested a partial remand; 
that is, only for the issues pertaining to the left knee and 
right hip.  The Board's October 2001 remand of the right 
wrist claim was to be left intact.  The Court order made 
clear that the Court was only addressing the two issues 
before it.  Along those lines, a remand is in the nature of a 
preliminary order and does not typically constitute a 
decision that is appealable to the Court.  See 38 U.S.C.A. 
§ 7252 (West 2002); 38 C.F.R. § 20.1100(b) (2007).  Thus, 
when the appeals of "the other claims addressed by the 
Board" were considered abandoned, the language in the joint 
motion could only be referring to the idea that the veteran 
was not appealing the right wrist claim to the Court.  Given 
the procedural facts, the language cannot be interpreted as a 
withdrawal of the veteran's appeal of the claim that the 
Board had remanded for further development.  The Board noted 
as much in the July 2003 decision when it requested the RO to 
continue with the development of the right wrist claim that 
was originally set forth in the October 2001 decision.  It 
was any appeal of a right wrist issue to the Court that may 
be considered abandoned, not the appeal before the Board.  As 
noted above, the Board had not reached a final decision with 
respect to the underlying claim of service connection, so the 
language of the joint motion can only be interpreted as 
meaning that the Board's decision and remand with respect to 
the right wrist was to be left undisturbed by the Court.

Accordingly, for the reasons set forth above, the Board finds 
that the appeal before the Board of the right wrist denial 
was never withdrawn.  As such, the claim that was filed in 
April 1999 was still pending at the time of the December 2004 
decision.

Given that the claim of service connection for a right wrist 
disability was still pending, the Board must now determine 
whether an effective date earlier than May 8, 2004, is 
warranted for the award of service connection for carpal 
tunnel syndrome of the right wrist.  

Because the January 1992 decision was final, the claim by 
which the veteran was granted service connection for carpal 
tunnel syndrome, and which led to this appeal, was an 
application to reopen a previously denied claim.  In such an 
instance, the effective date of a reopened claim is the date 
of receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(2), (r) (2007).

In connection with his claim, the veteran contended that he 
had a right wrist disability that was the result of an injury 
to his right wrist that he sustained during active military 
service.  The report that referred to the May 8, 2004, VA 
examination constituted the first competent medical nexus 
evidence that linked the veteran's carpal tunnel syndrome of 
the right wrist to an in-service injury.  Thus, the necessary 
elements of a service connection claim were first met at that 
time.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  The record contained medical evidence of a 
current disability; medical evidence of an in-service injury; 
and medical evidence of a nexus between the in-service injury 
and the present disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Although the date of the VA examination represented the 
earliest date that the veteran proved his claim, that date is 
not synonymous with the date entitlement arose.  The Court 
has held that, at least as applied to original claims for 
benefits, the date the evidence is submitted or received is 
irrelevant when considering the effective date of an award, 
even in connection with a claim that is pending for many 
years.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  Here, 
the VA examiner related the veteran's carpal tunnel syndrome 
to an in-service injury.  By saying so, the examiner is in 
fact stating that the veteran's right wrist disability has 
always been related to military service.  In that sense, 
entitlement had arisen, but the evidence did not substantiate 
his claim until the date of the examination.  When the 
medical nexus element is the only element remaining to be 
substantiated, the date entitlement arose with respect to 
service connection claims cannot be solely dependent on the 
date of an examination or opinion.  To find otherwise would 
result in the assignment of effective dates, in some 
instances, based on when the veteran could be scheduled for 
an examination and not on the facts found or the date 
entitlement arose.  Such results would not be in accordance 
with 38 U.S.C.A. § 5110(a) or 38 C.F.R. § 3.400(q)(2), (r).

Even though the date entitlement arose may have preceded the 
date when the veteran filed a claim, the regulations still 
provide that the effective date of a claim to reopen is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  The Court has held that when a claim is reopened, 
the effective date cannot be earlier than the date of the 
claim to reopen.  Juarez v. Peake, No. 05-0080 (U.S. Vet. 
App. Jan. 10, 2008) (citing Bingham v. Nicholson, 421 F.3d 
1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 
1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 
(1995).)

Here, the veteran's application to reopen the claim of 
service connection for a right wrist disability was received 
by the RO on April 15, 1999.  Although the document was dated 
April 12, 1999, the date of actual receipt by VA is 
controlling.  Because the May 8, 2004 examination established 
that the veteran's carpal tunnel syndrome of the right wrist 
was related to military service, the date of receipt of claim 
was later than the date entitlement arose.  As a result, an 
effective date earlier than May 8, 2004 is warranted.  The 
appropriate effective date for the award of service 
connection for carpal tunnel syndrome of the right wrist is 
April 15, 1999.

In regard to this claim, the veteran has been afforded the 
earliest possible effective date and there is no legal basis 
to establish an earlier date.  (There is no document of 
record that was received earlier than April 15, 1999 that 
could be construed as a claim to reopen.)  Because the 
veteran's underlying service connection claim was granted by 
the RO and the Board is granting the benefit sought by the 
veteran on appeal, VA's duties to notify and assist under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), are met.  See, e.g., Dingess v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Smith v. Gober, 
14 Vet. App. 227 (2000); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to an effective date of April 15, 1999, for the 
award of service connection for carpal tunnel syndrome of the 
right wrist is granted, subject to laws and regulations 
governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


